DETAILED ACTION
Continued Examination under 37 CFR 1.114
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Oct. 15, 2021 has been entered. 	
Claims 1, 11, and 17 are amended. Claim 18 has been cancelled. New claims 20 and 21 are added. Therefore, Claims 1-17 and 19-21 are presented for examination. Now claims 1-17 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant Arguments
3.	Applicant arguments are moot in view of new ground of rejection rendered below since they are bases on newly added limitations of the claims. Examiner refer applicant to the following MPEP citations:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claims Objections
4.	Claim 17 is objected to for a minor typo. Please replace the limitation “to to” with limitation “to”. Appropriate correction is requested.

 Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph: 

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, Claim 21 limitations is addressed in claim 1 even though that is worded differently but do not further limit the limitations of claim 1. Examiner suggest cancelation of claim 21 or amendment to the claim 21 in order further limit the independent claim 1.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-2, 4-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over William A. Lemke U.S. 9,741,186 hereinafter “Lemke” Filed Sep. 1, 2016 in view of Park U.S. 2017/0316185 hereinafter “Park” Filed Apr. 27, 2016.

Regarding claim 1, Lemke teaches: A method for providing access to a lock for provision of a service, the lock being associated with a service consumer, the method being performed in a lock manager (Lemke teaches a method of providing access to a lock via a service manager (server), see FIG. 1 and FIG. 2A-2D along with col. 1 lines 2-61 Summary) and comprising the steps of
Receiving a request for access to the lock, the request being based on the service consumer ordering a service requiring access to a physical space which is secured by the lock (Lemke teaches receive request for access to the lock in different scenarios between an owner and a guest (service consumer) requiring access to a lock, see FIG. 2A-D and related texts);
sending a first consumer request to a service consumer device, asking whether to grant access to the lock for a service provider agent to provide the service (Lemke, see FIG. 5A-D in ;
receiving a first positive consumer response from the service consumer device, indicating that the service consumer allows the service provider agent to access the physical space secured by the lock (Lemke, first see FIG. 2A-D then see FIG. 5A-D in conjunction with FIG. 1 and related texts, in particular first see FIG. 2D items 291-296 and related texts also see items 506-510 in FIG. 5A, “transmitting from the server the encrypted access credential to a first device and to a second device” then see item 516 that indicates the credentials are accepted and in item 518 allows access from the server to the agent (first or second device in this case, see col. 6 lines 2-17 and continues in following lines that various processes during access operation can be implemented);
generating a temporary credential for the service provider agent (Lemke, see FIG. 2D item 294-295 and related texts);
providing the temporary credential to the service provider agent (Lemke, see FIG. 2D item 295-296 and related texts, also see col. 6 lines 51-53, “and transmitting the access credential to a guest device 296 so the guest device can be used to access and open the lock”);
configuring, after generating of the temporary credential, the lock, accept the temporary credential (Lemke, first see col. 1 BACKGROUND lines 13-20, then see FIG. 2B items 252-264 in conjunction with  col. 5 lines 61-63, Examiner considers the process started at step 252-262 as equating to applicant limitation “configuring, after generating of the temporary credential” where temporary credential (key) is forwarded to the door lock in order for the door lock to accept the temporary credential ( key) and give access by unlocking).
Lemke does not explicitly disclose in a subsequent, separate, unlocking session accepting the temporary credential 
However Park discloses in a subsequent, separate, unlocking session accepting the temporary credential (Park, see paragraph [0049] which grant session (temporary limited time session 
Therefore, it would it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Park “temporary credential” authentication through limited session establish communication in Lemke’s method for achieving the same claimed limitation in order to facilitate a temporary access to a lock via a separate limited communication session by temporary credential token that verify authenticity of the entity (agent, various providers of services, guests, …) that requesting access to a lock. Thus, the implementation would have been obvious because one of ordinary skill in the art would be motivated to modify the invention of  Lemke for achieving the same claimed limitation in order to facilitate the processing of generating temporary access by verifying the validity of requesting entity (see Park, FIG. 2 and paragraph [0049]).

Regarding claim 2, Lemke and Park teach method of claim 1. Lemke further teaches: encrypting the temporary credential for the service provider agent, yielding an encrypted temporary credential; wherein the providing the temporary credential comprises providing the encrypted temporary credential to the service provider agent (Lemke, see FIG. 6 items 608-610, then see col. 9 lines 1-9, “server required to be answered prior to the temporary access being granted 604, and receiving a time window at the server for the temporary access to be granted 606. Once all necessary information is received to establish the credential, the application may include encrypting via the server an access credential comprising the address location, the security question and the time window 608 and transmitting from the server the encrypted access credential to a guest device 610”, furthermore, Lemke in col. 6 lines 1-17 discloses different scenarios that the encrypted temporary credential to access the lock including service provider agent).
Therefore, it would it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Lemke’s method for 

Regarding claim 4, Lemke and Park teach method of claim 1. Lemke further teaches: wherein the temporary credential is a temporary electronic key for use in wireless authentication between a service provider agent device and the lock (Lemke, see FIG. 1 items 150 and 160, and see FIG. 2B item 262 and related texts, also see col. 4 lines 6-11, “the property owner or occupant may have a BLUETOOTH, Wi-Fi, NFC, cellular, etc., based lock on an object on or in the property such as a door, gate, window, garage, attic, room, etc. which uses a mobile device and application to permit or limit access. The web site/server 120 stores a master database of keys which can open the lock”).

Regarding claim 5, Lemke and Park teach method of claim 1. Lemke further teaches: further comprising the steps of: sending a second consumer request to a service consumer device, asking whether to grant access to the lock for the service provider agent to provide the service; receiving a second positive response from the service consumer device, indicating that the service consumer allows the service provider agent to access the physical space secured by the lock; wherein the providing the temporary credential and configuring the lock are only performed when the second positive response has been received (Lemke, first see col. 5 lines 65-67, “Optionally, the configuration may only permit access to the property if a specific guest device (as determined by a device identifier)”, then see col. 6 lines 1-17, “if multiple users were present for any lock to open. For instance, if a property owner wants a person to chaperone a guest. This scenario is common with real estate agents and contractors or prospective renters or purchasers who need access to a property .

Regarding claim 6, Lemke and Park teach method of claim 5. Lemke further teaches: wherein when there is an absence of response to the second consumer request, the providing the temporary credential and configuring the lock are still performed (Lemke, see col. 6 lines 1-17, “if multiple users were present for any lock to open. For instance, if a property owner wants a person to chaperone a guest … both devices of both parties would pair with one or more locks in or on the property, both devices would be in the same or similar location, both devices may receive questions or other security actions and both may have a limited time window to access the door lock. Some package access messages do not need to include all of these attributes: 'T' (time of day/ week), 'R' (Challenge question response), SN' (serial number of guest's phone) and 'K' (pre-shared key)” where underlined means the key manager will process both devices request and if one of them do not respond within a limited time the management service will still process the device request and configure the lock that is responded to the challenge that reads on applicant’s limitation).

Regarding claim 7, Lemke and Park teach method of claim 5. Lemke further teaches: wherein when there is an absence of response to the second consumer request, the providing the temporary credential and configuring the lock are prevented from being performed (Lemke, see col. 6 lines 26-31, “if the current time is within the access time, then the process continues and a location of the guest device is obtained and compared to the location of the door for another comparison operation 278. If the current time is not within the access time, a notification is sent to the guest device … If the decryption key fails 286, the door lock will not be unlocked and the door will not be opened”, also see FIG. 2C items 274-289).
Regarding claim 8, Lemke and Park teach method of claim 5. Lemke further teaches: wherein the sending a second consumer request is only performed at a configured time prior to when access to a lock for the service provider agent is needed (Lemke, see col. 6 lines 4-11, “real estate agents and contractors or prospective renters or purchasers who need access to a property. In such a scenario one or more of the following would occur: both devices of both parties would pair with one or more locks in or on the property, both devices would be in the same or similar location, both devices may receive questions or other security actions and both may have a limited time window to access the door lock”).

Regarding claim 9, Lemke and Park teach method of claim 5. Lemke further teaches: wherein the sending a second consumer request is only performed when the service provider agent is within a configured distance from the lock (Lemke, see col. 6 lines 31-37, “If the guest device is within the location then the device may be prompted with a question(s) and/or other security actions for additional security measures 282. Assuming the correct answer is submitted and/or other security actions are successfully completed 281 then the access package 285 may be decrypted 284 with a known key).

Regarding claim 10, Lemke and Park teach method of claim 1. Lemke further teaches wherein for recurring services by the service provider agent, the receiving a request for access to the lock (Lemke, see Fig. 2B items 252-256 equate to receiving request and responding to the request for access), the generating a temporary credential for the service provider agent the providing the temporary credential to the service provider agent (Examiner considers the process started at step 252-262 where temporary credential (key) is forwarded to the door lock in order for the door lock to accept the temporary credential ( key) and give access by unlocking), and the configuring the lock to access the temporary credential are repeated without sending a first consumer request and receiving a first positive consumer response ( Lemke, see col. 3, lines 38-50 where Examiner ).

Regarding claim 11, this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1. Furthermore, Lemke in FIG. 1 discloses a server where the server includes processor and memory to execute instruction from a memory.

Regarding claim 12, this claim defines a system claim that corresponds to method claim 5 and does not define beyond limitations of claim 5. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 5. Furthermore, Lemke in FIG. 1 discloses a server where the server includes processor and memory to execute instruction from a memory.

Regarding claim 13, this claim defines a system claim that corresponds to method claim 6 and does not define beyond limitations of claim 6. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 6. Furthermore, Lemke in FIG. 1 discloses a server where the server includes processor and memory to execute instruction from a memory.

Regarding claim 14, this claim defines a system claim that corresponds to method claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with 

Regarding claim 15, this claim defines a system claim that corresponds to method claim 8 and does not define beyond limitations of claim 8. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 8. Furthermore, Lemke in FIG. 1 discloses a server where the server includes processor and memory to execute instruction from a memory.

Regarding claim 16, this claim defines a system claim that corresponds to method claim 9 and does not define beyond limitations of claim 9. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 9. Furthermore, Lemke in FIG. 1 discloses a server where the server includes processor and memory to execute instruction from a memory.

Regarding claim 17, Lemke and Park teaches: A computer program product comprising a computer program for providing access to a lock for provision of a service (Lemke in col 4 line 49-55 discloses a computer program running on a server), the lock being associated with a service consumer, the computer program comprising computer program code which, when run on a lock manager causes the lock manager to (Lemke teaches providing access to a lock via a service manager (server), see FIG. 1 and FIG. 2A-2D along with col. 1 lines 2-61 Summary) and comprising the steps of
Receiving a request for access to the lock, the request being based on the service consumer ordering a service requiring access to a physical space which is secured by the lock ;
sending a first consumer request to a service consumer device, asking whether to grant access to the lock for a service provider agent to provide the service (Lemke, see FIG. 5A-D in conjunction with FIG. 1 and related texts, in particular see items 506-510 in FIG. 5A, “transmitting from the server the encrypted access credential to a first device and to a second device”);
receiving a first positive consumer response from the service consumer device, indicating that the service consumer allows the service provider agent to access the physical space secured by the lock (Lemke, first see FIG. 2A-D then see FIG. 5A-D in conjunction with FIG. 1 and related texts, in particular first see FIG. 2D items 291-296 and related texts also see items 506-510 in FIG. 5A, “transmitting from the server the encrypted access credential to a first device and to a second device” then see item 516 that indicates the credentials are accepted and in item 518 allows access from the server to the agent (first or second device in this case, see col. 6 lines 2-17 and continues in following lines that various processes during access operation can be implemented);
generating a temporary credential for the service provider agent (Lemke, see FIG. 2D item 294-295 and related texts);
providing the temporary credential to the service provider agent (Lemke, see FIG. 2D item 295-296 and related texts, also see col. 6 lines 51-53, “and transmitting the access credential to a guest device 296 so the guest device can be used to access and open the lock”);
configuring, after generating of the temporary credential, the lock to accept the temporary credential (Lemke, first see col. 1 BACKGROUND lines 13-20, then see FIG. 2B items 252-264 in conjunction with  sol. 5 lines 61-63, Examiner considers the process started at step 252-262 as equating to applicant limitation “configuring, after generating of the temporary credential” where temporary credential (key) is forwarded to the door lock in order for the door lock to accept the temporary credential ( key) and give access by unlocking).
 in a subsequent, separate, unlocking session accepting the temporary credential 
However Park discloses in a subsequent, separate, unlocking session accepting the temporary credential (Park, see paragraph [0049] which grant session (temporary limited time session equate to applicant separate unlock session) to accept the “temporary credential” as a token for authentication purpose before the secure session start (FIG. 2 secure session)).
Therefore, it would it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Park “temporary credential” authentication through limited session establish communication in Lemke’s method for achieving the same claimed limitation in order to facilitate a temporary access to a lock via a separate limited communication session by temporary credential token that verify authenticity of the entity (agent, various providers of services, guests, …) that requesting access to a lock. Thus, the implementation would have been obvious because one of ordinary skill in the art would be motivated to modify the invention of  Lemke for achieving the same claimed limitation in order to facilitate the processing of generating temporary access by verifying the validity of requesting entity (see Park, FIG. 2 and paragraph [0049]).

Regarding claim 19, Lemke and Park teaches the method according to claim 1, wherein the request comprises a suggested time window for providing the service, the first consumer request comprising the suggested time window, and the first positive consumer response indicates that the service consumer allows the service provider agent to access the physical space during the suggested time window ( Lemke, see col. 3, lines 38-50 where Examiner considers “this access information (credential (key) may expire after a certain amount of time ” which equates that based on certain period of time where credential given (key) access can be maintained).

Regarding claim 20, Lemke and Park teaches the method according to claim 1, Park further disclose wherein the configuring comprises adding the temporary credential to a list of credentials that should be allowed access (Park, see paragraph 0049 which grant session (temporary limited time session) to accept the “temporary credential” as a token for authentication purpose (access) which equate to applicant addition to the list since it is obvious that the temporary token is added to the list in order to have access for limited time). Same motivational statement of claim 1 apply here.

Regarding claim 21, this claim defines a method claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 21 is rejected with the same rational as in the rejection of claim 1. Furthermore, see rejection of claim 21 under 35 USC 112d rendered above.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over William A. Lemke U.S. 9,741,186 hereinafter “Lemke” Filed Sep. 1, 2016 in view of Park U.S. 2017/0316185 hereinafter “Park” Filed Apr. 27, 2016, and further in view of Karl Wills WO 2015079203 hereinafter “Wills” Published Jun. 4, 2015 (according to applicant’s IDS files on 06/03/2019 Cite # 4). 

Regarding claim 3, Lemke and Park teaches method of claim 1, Lemke further teaches temporary credential to open the lock in previous claims. 
Lemke as modified do not explicitly discloses: wherein the temporary credential is a temporary personal identification code, PIN
However Wills teaches: wherein the temporary credential is a temporary personal identification code, PIN (Wills, see page 15 last 3 lines, “and receives a personal identification number (PIN) useable to open”).


Examiner note:
12.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raleigh et al.US 9,351,193 B2 disclose intermediate networking devices authentication using temporary credential as well as permanent credentials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437